216 Ga. 832 (1961)
120 S.E.2d 306
KLIAS
v.
CONLEY.
21200.
Supreme Court of Georgia.
Argued March 13, 1961.
Decided May 22, 1961.
Edwin L. Sterne, Louis A. Peacock, for plaintiff in error.
Lippitt & Lippitt, contra.
*834 QUILLIAN, Justice.
1. Where, as here, uncontradicted evidence shows that all pine timber growing on a tract of land was sold prior to the execution of a deed which created a remainder interest in the plaintiff, and the evidence further shows without question that the plaintiff had knowledge of the sale, the remainderman *833 took no interest in that timber, and could not complain of waste because of the cutting and removal of that timber. It follows that the trial court erred in enjoining the cutting of merchantable timber and timber products.
2. As to the validity of the contract, see Clarke Bros. v. McNatt, 132 Ga. 610 (64 S.E. 795, 26 L.R.A. (NS) 585); Obear v. First National Bank, 97 Ga. 587 (25 S.E. 335, 33 L.R.A. 384); Pope v. Barnett, 50 Ga. App. 199 (177 S.E. 358).
Judgment reversed. All the Justices concur.